Citation Nr: 1741516	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-05 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Houston, Texas certified the appeal to the Board.  The Veteran's claims file remains in the jurisdiction of the Houston RO.

In June 2012, the Veteran testified before a RO Decision Review Officer (DRO).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing on August 25, 2017 at the McAllen VA Clinic in McAllen, TX. An August 25, 2017 Report of General Information indicated that the VA postponed the hearing due to inclement weather and that VA would contact the Veteran in the future to reschedule.  Following the postponement, the Veteran's appeal was formally placed on the Board's docket.  At this time, a new hearing has not been scheduled.  In order to fulfill the Veteran's request for a Travel Board hearing, the Board will remand the appeal. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing with a Veterans Law Judge.  A copy of the letter advising him of the time and date to report should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




